EXECUTION VERSION

AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment (the “Amendment”) to the Employment Agreement, dated
October 17, 2006, as amended by an amendment dated December 2, 2008 (the
“Employment Agreement”), by and between Comverse Technology, Inc., a New York
corporation (the “Company”), and Shefali Shah (the “Executive”) is entered into
on March 16, 2010 by and between the Company and the Executive (collectively,
the “Parties”).

W I T N E S S E T H:

WHEREAS, the Executive and the Company previously entered into the Employment
Agreement under which the Company continues to employ the Executive;

WHEREAS, the Parties wish to amend the Employment Agreement to make certain
revisions in accordance with the terms and conditions herein;

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto, intending
to be legally bound, covenant and agree as follows:

 

1. Amendments to Employment Agreement. The Employment Agreement is amended as
follows:

 

  (a) Section 3 is hereby amended as follows:

 

  (i) by deleting the words “Associate General Counsel” and substituting
therefor with “Senior Vice President, General Counsel and Corporate Secretary;”
and

 

  (ii) deleting the last sentence thereof and replacing it in its entirety with
the following:

“The Executive shall report to the Company’s Chief Executive Officer in carrying
out her duties under this Agreement. If requested, the Executive shall also
serve as an executive officer and/or member of the board of directors of any of
the Company’s subsidiaries or affiliates without additional compensation.”

 

  (b) Section 4 is hereby amended as follows:

 

  (i) by adding the following as the third sentence thereof:

“For Fiscal Year 2010, the Executive shall be paid a Base Salary of no less than
four hundred fourteen thousand dollars ($414,000), payable in accordance with
the regular payroll practices of the Company.”

; and



--------------------------------------------------------------------------------

  (ii) by deleting the last sentence thereof in its entirety and replacing it
with the following:

“After giving effect to the preceding two sentences, the Base Salary may not be
decreased from such increased amount unless the Executive provides her prior
written consent to such decrease, it being understood that the Executive has
given her voluntary consent to a reduction in Base Salary of 10% through
July 11, 2010 (with no other changes to benefits and or bonus compensation).”

 

  (c) Section 5 is hereby amended by deleting the second and third sentences
thereof in their entirety and replacing them with the following:

“Commencing with Fiscal 2010, the Executive’s maximum annual bonus opportunity
for each fiscal year shall be $400,000 (and shall be adjusted based on future
increases in Base Salary) and will be payable based upon the achievement of
performance criteria developed by the Company’s Chief Executive Officer. For
purposes of this Agreement, Executive’s target bonus opportunity (“Target
Bonus”) shall be $300,000 (subject to achievement of the requisite performance
criteria). Any bonuses shall be payable when bonuses are customarily payable
under the Company’s regular payroll practices, but in no event later than 2 and
1/2 months following the end of the applicable fiscal year.”

 

  (d) Section 6 is hereby amended by deleting the text thereof in its entirety
and replacing it with the following:

“During the Term of Employment, the Executive will be eligible to receive equity
awards under the Company’s stock incentive plans based on the performance of the
Company and the performance of the Executive, as recommended by the Company’s
Chief Executive Officer and determined in the good faith discretion of the Board
and/or Compensation and Leadership Committee, as applicable, and consistent with
the Executive’s role and responsibilities as Senior Vice President, General
Counsel and Corporate Secretary of the Company, with such awards to be assessed
on an annual basis.”

 

  (e) Section 9 is hereby amended by deleting subsection (c) thereof in its
entirety.

 

  (f) Section 10 is hereby amended by deleting the first sentence thereof in its
entirety and replacing it with the following:

“The Executive be entitled to four (4) weeks paid vacation in each calendar year
and seven (7) personal days administered in accordance with the Company’s
policies in place from time to time.”

 

  (g) Each of Sections 11(a)(ii), 11(b)(ii) and 11(d)(ii) is hereby amended by
deleting the text of such subsection in its entirety and replacing it with the
following:

“a pro-rata share of the annual bonus the Executive would have earned pursuant
to Section 5 if she had remained employed through the end of the fiscal year in
which the termination occurred based on the number of days the Executive is
employed during the year of termination and based on the Company’s actual
performance against the goals set by the Compensation Committee for such fiscal
year, payable when bonuses are paid by the Company to its senior-level
executives in respect of such fiscal year after the end of the applicable fiscal
year (but not later than 2-1/2 months after the end of such fiscal year)”

 

Page 2 of 3



--------------------------------------------------------------------------------

  (h) Section 11(d)(iv) is hereby amended by deleting the text thereof in its
entirety and replacing it with the following:

“one hundred percent (100%) of the Target Bonus (regardless of any performance
requirements), payable to Executive in a lump sum less applicable withholdings
within 30 calendar days after the date of termination in accordance with the
Company’s regular payroll practice;”

 

  (i) Section 11(g) is hereby amended by deleting the words “two (2) times” and
substituting therefor with “one and a half (1.5) times;” and

 

  (j) Subsection (a)(i) of the definition of “Good Reason” is hereby amended by
deleting the text thereof and replacing it with the following:

“a material reduction in the Executive’s Base Salary or Target Bonus, other than
as part of an across-the-board reduction applicable to all senior executives of
the Company that results in a reduction to the Executive proportional to that of
other executives, provided, however, that an across-the-board reduction of
Executive’s compensation in excess of 10% of Base Salary or 20% of Target Bonus
shall constitute Good Reason;”

 

2. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which taken together will
constitute one and the same written agreement, which will be binding and
effective as to all the Parties.

 

3. Binding Effect. This Agreement shall be binding upon each of the Parties
hereto, and upon their respective successors and assigns, and shall inure to the
benefit of each of the Parties hereto, and their respective successors and
assigns. Subject to the foregoing sentence, no person not a Party hereto shall
have any right under or by virtue of this Agreement.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first set forth above.

 

COMVERSE TECHNOLOGY, INC.

By:

 

/s/ Andre Dahan

Name:   Andre Dahan Title:   President and Chief Executive Officer

 

THE EXECUTIVE

/s/ Shefali Shah

Shefali Shah

 

Page 3 of 3